UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31341 Platinum Underwriters Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0416483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Waterloo House 100 Pitts Bay Road Pembroke, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (441) 295-7195 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The registrant had 26,489,669 common shares, par value $0.01 per share, outstanding as of July 17, 2014. PLATINUM UNDERWRITERS HOLDINGS, LTD. TABLE OF CONTENTS Page PART I–FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Notes to Consolidated Financial Statements for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures about Market Risk 76 Item 4. Controls and Procedures 76 PART II–OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 77 Item 6. Exhibits 77 SIGNATURES 78 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Platinum Underwriters Holdings, Ltd. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, 2014 and December 31, 2013 ($in thousands, except share data) (Unaudited) June 30, December 31, ASSETS Investments: Fixed maturity available-for-sale securities at fair value $ $ (amortized cost - $1,815,446 and $1,799,888, respectively) Fixed maturity trading securities at fair value (amortized cost - $99,220 and $97,959, respectively) Short-term investments Total investments Cash and cash equivalents Accrued investment income Reinsurance premiums receivable Reinsurance recoverable on unpaid and paid losses and loss adjustment expenses Prepaid reinsurance premiums Funds held by ceding companies Deferred acquisition costs Reinsurance deposit assets Deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities $ $ Shareholders’ Equity Common shares, $0.01 par value, 200,000,000 shares authorized, $ $ 26,384,970 and 28,142,977 shares issued and outstanding, respectively Additional paid-in capital - Accumulated other comprehensive income Retained earnings Total shareholders’ equity $ $ Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. - 1 - Platinum Underwriters Holdings, Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three and Six Months Ended June 30, 2014 and 2013 ($in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue: Net premiums earned $ Net investment income Net realized gains (losses) on investments ) ) Total other-than-temporary impairments ) ) 15 ) Portion of impairment losses recognized in other comprehensive income ) Net impairment losses on investments ) Other income (expense) ) Total revenue Expenses: Net losses and loss adjustment expenses Net acquisition expenses Operating expenses Net foreign currency exchange losses (gains) 34 ) ) ) Interest expense Total expenses Income before income taxes Income tax expense Net income $ Earnings per common share: Basic earnings per common share $ Diluted earnings per common share $ Shareholder dividends: Common shareholder dividends declared $ Dividends declared per common share $ See accompanying notes to consolidated financial statements. - 2 - Platinum Underwriters Holdings, Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three and Six Months Ended June 30, 2014 and 2013 ($in thousands) Three Months Ended Six Months Ended June 30, June 30, Net income $ Other comprehensive income (loss) on available-for-sale securities before reclassifications: Change in net unrealized gains and losses on securities with other-than-temporary impairments recorded ) ) 15 ) Change in net unrealized gains and losses on all other securities ) ) Total change in net unrealized gains and losses ) ) Reclassifications to net income on available-for-sale securities: Net realized gains on investments ) Net impairment losses on investments Total reclassifications to net income 80 ) ) Other comprehensive income (loss) before income taxes ) ) Income tax (expense) benefit ) ) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ $ ) $ $ See accompanying notes to consolidated financial statements. - 3 - Platinum Underwriters Holdings, Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) For the Six Months Ended June 30, 2014 and 2013 ($in thousands) Common shares: Balances at beginning of period $ $ Issuance of common shares 2 6 Repurchase of common shares ) ) Balances at end of period Additional paid-in capital: Balances at beginning of period Issuance of common shares ) Amortization of share-based compensation Repurchase of common shares ) ) Balances at end of period - Accumulated other comprehensive income: Balances at beginning of period Other comprehensive income (loss) ) Balances at end of period Retained earnings: Balances at beginning of period Net income Repurchase of common shares ) - Common share dividends ) ) Balances at end of period Total shareholders' equity $ $ See accompanying notes to consolidated financial statements. - 4 - Platinum Underwriters Holdings, Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2014 and 2013 ($in thousands) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Net realized losses (gains) on investments ) Net impairment losses on investments Net foreign currency exchange losses (gains) ) ) Amortization of share-based compensation Other amortization and depreciation Deferred income tax expense Changes in: Accrued investment income ) Reinsurance premiums receivable ) Funds held by ceding companies ) Deferred acquisition costs ) ) Reinsurance deposit assets ) ) Net unpaid and paid losses and loss adjustment expenses ) ) Net unearned premiums Commissions payable ) Other operating assets and liabilities ) ) Net cash provided by (used in) operating activities ) Investing Activities: Proceeds from sales of: Fixed maturity available-for-sale securities Short-term investments Proceeds from the maturities or paydowns of: Fixed maturity available-for-sale securities Short-term investments Acquisitions of: Fixed maturity available-for-sale securities ) ) Short-term investments ) ) Acquisitions of furniture, equipment and other assets - ) Net cash provided by (used in) investing activities Financing Activities: Dividends paid to common shareholders ) ) Repurchase of common shares ) ) Proceeds from share-based compensation, including income tax benefits Net cash provided by (used in) financing activities ) ) Effect of foreign currency exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Income taxes paid, net of refunds $ $ Interest paid $ $ See accompanying notes to consolidated financial statements. - 5 - Platinum Underwriters Holdings, Ltd. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) For the Three and Six Months Ended June 30, 2014 and 2013 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation and Consolidation Platinum Underwriters Holdings, Ltd. (“Platinum Holdings”) is a holding company domiciled in Bermuda.Through our reinsurance subsidiaries, we provide property and marine, casualty and finite risk reinsurance coverages, through reinsurance brokers, to a diverse clientele of insurers and select reinsurers on a worldwide basis. Platinum Holdings and its consolidated subsidiaries (collectively, the “Company”) include Platinum Holdings, Platinum Underwriters Bermuda, Ltd. (“Platinum Bermuda”), Platinum Underwriters Reinsurance, Inc. (“Platinum US”), Platinum Regency Holdings (“Platinum Regency”), Platinum Underwriters Finance, Inc. (“Platinum Finance”) and Platinum Administrative Services, Inc.The terms “we”, “us”, and “our” refer to the Company, unless the context otherwise indicates. We operate through two licensed reinsurance subsidiaries, Platinum Bermuda, a Bermuda reinsurance company, and Platinum US, a U.S. reinsurance company.Platinum Regency is an intermediate holding company based in Ireland and a wholly owned subsidiary of Platinum Holdings.Platinum Finance is an intermediate holding company based in the U.S. and a wholly owned subsidiary of Platinum Regency.Platinum Bermuda is a wholly owned subsidiary of Platinum Holdings and Platinum US is a wholly owned subsidiary of Platinum Finance.Platinum Administrative Services, Inc. is a wholly owned subsidiary of Platinum Finance that provides administrative support services to the Company. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information.Accordingly, they do not include all the information and footnotes required by U.S. GAAP for complete financial statements.All material inter-company transactions and accounts have been eliminated in preparing these consolidated financial statements.The consolidated financial statements as of June 30, 2014 and for the three and six months ended June 30, 2014 and 2013 are unaudited and include all adjustments consisting of normal recurring items that management considers necessary for a fair presentation under U.S. GAAP.These consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in our Annual Report on Form10-K for the year ended December 31, 2013. The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ materially from these estimates.The major estimates used in the preparation of the Company's consolidated financial statements, and therefore considered to be critical accounting estimates, include, but are not limited to, premiums written and earned, unpaid losses and loss adjustment expenses (“LAE”), valuation of investments and income taxes.In addition, estimates are used in our risk transfer analysis for assumed and ceded reinsurance transactions.Results of changes in estimates are reflected in results of operations in the period in which the change is made.The results of operations for any interim period are not necessarily indicative of results for the full year. - 6 - Platinum Underwriters Holdings, Ltd. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) For the Three and Six Months Ended June 30, 2014 and 2013 2.Investments Fixed Maturity Available-for-sale Securities Our fixed maturity available-for-sale securities are U.S. dollar denominated securities. The following table sets forth our fixed maturity available-for-sale securities as of June 30, 2014 and December 31, 2013 ($ in thousands): Included in Accumulated Other Comprehensive Income Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Non-credit portion of OTTI(1) June 30, 2014: U.S. Government $ $ $
